EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 17, 2010, relating to the consolidated financial statements and financial statement schedule of Solutia Inc. and subsidiaries (Solutia Inc.), and the effectiveness of Solutia Inc.’s internal control over financial reporting (which report expresses unqualified opinions and includes explanatory paragraphs relating to Solutia Inc.’s reorganization under Chapter 11 of the United States Bankruptcy Code and classification of its integrated nylon business as discontinued operations), appearing in the Annual Report on Form 10-K of Solutia Inc. for the year ended December 31, 2009. /s/Deloitte & Touche LLP St. Louis, Missouri April 23, 2010
